Citation Nr: 1222744	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  

In September 2007, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim of entitlement to service connection for a heart disorder.  However, an April 2011 rating decision granted service connection for ischemic heart disease, status post anteroseptal infarct with congestive heart failure, cardiomyopathy, and AICD placement (previously claimed as congestive heart failure, heart condition, and ischemic heart disease).  Therefore, that claim has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

In his September 2007 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent August 2011 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

The RO certified this appeal to the Board in September 2009.  Subsequently, additional evidence was added to the claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in an April 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the PTSD are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Prior to the initial RO adjudication of the Veteran's claim, a letter dated in March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Additionally, the Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the March 2008 notice letter.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  At the September 2010 VA psychiatric examination, the Veteran told the VA examiner that he was currently on Social Security Disability (SSD) benefits for his heart disorder.  There is evidence in the claims file to contradict the Veteran's assertions.  Therefore, as the SSA records are not relevant to the appeal, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran an appropriate VA examination in March 2008 and September 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The recent September 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim, such that the essential fairness of the adjudication is not affected.

Increased Rating Analysis

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board observes that an unappealed rating decision of September 2004 granted service connection for the Veteran's PTSD.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 50 percent evaluation for his service-connected PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Diagnostic Code 9411 refers to The General Rating Formula for Mental Disorders.  

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.  Throughout his appeal, the Veteran's assigned GAF scores have ranged from 51 to 60.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, pp 46-47.

Initially, the Board notes that the Veteran has several mental health disorders, including major depressive disorder, PTSD, and dysthymic disorder.  To date, none of the physicians who have examined the Veteran have separated his symptoms out and attributed specific symptoms to each disorder.  Therefore, giving the Veteran the benefit of the doubt, the Board will consider the overall disability picture and symptoms related to all of his mental health diagnoses in determining the appropriate rating, since the symptoms specifically attributable to his PTSD cannot be separated from his other diagnoses.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (determining that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, does not demonstrate that his PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships - to warrant a higher disability rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board will address each symptom below.

The evidence of record includes two VA psychiatric examinations, a VA medical opinion, VA treatment records, and the Veteran's lay statements.

Regarding occupational impairment, the evidence of record does not establish that the service-connected PTSD creates a deficiency in the area of work, or manifests in a difficulty in adapting to stressful circumstances (including work or a work-like setting).  The Veteran's VA psychologist in a February 2008 medical opinion found that the Veteran's PTSD had an impact on his vocational functioning.  The VA psychologist indicated that the Veteran was not a candidate for vocational rehabilitation at the time.  However, at the March 2008 and September 2010 VA psychiatric examinations, the Veteran told the VA examiner that he was currently unemployed due to his heart disorder.  Neither examiner determined that the Veteran is unable to work due to his service-connected PTSD.  In fact, the September 2010 VA examiner specifically found that the Veteran is not unemployable due to his PTSD.  The examiner reasoned that the Veteran had a career as a long-distance truck driver, which enabled him to be alone.  The examiner stated that the Veteran would most likely function best in employment that involved little interaction with others and the ability to work independently.  Based on these facts, the Board finds that the Veteran's PTSD does not cause occupational impairment. 

Regarding social impairment, the evidence of record does not establish that the Veteran's PTSD prevents him from establishing and maintaining effective relationships.  The Veteran's VA psychologist in a February 2008 medical opinion found that the Veteran's PTSD has an impact on his social relationships.  However, at his March 2008 VA examination, the Veteran reported that he was currently married and had a good relationship with his spouse.  He described occasional social relationships, activities, and leisure pursuits.  At his September 2010 VA examination, the Veteran reported that he was currently married, and lived with his wife and daughters.  He stated that he gets along well with his children.  He also indicated that he talks to his best friend daily and has some acquaintances.  He reported being active in his church.  Based on these facts, the Board finds that, while the Veteran's PTSD does affect his social relationships, his PTSD does not prevent him from establishing and maintaining effective relationships.  

Further, VA physicians, including the February 2008 VA treating physician and the March 2008 and September 2010 VA examiners, following physical examinations of the Veteran, determined that the Veteran did not have: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; suicidal or homicidal ideation; or, neglect of his personal hygiene.  The VA treatment records also do not document these symptoms.  Throughout his VA treatment, the Veteran has specifically denied thoughts of self-harm.  There also is no evidence suggesting he has ever experienced near-continuous panic or depression, or panic attacks.  This is not to say he has not experienced depression, especially since the VA examiners and physicians have expressly confirmed that he has, just not with the frequency and severity required for a disability rating higher than 50 percent.  

The March 2008 VA examiner determined that the Veteran's PTSD symptoms were moderate.  The September 2010 VA examiner found that the Veteran's PTSD symptoms were mild to moderate.  Both VA examiners also concluded that the Veteran's PTSD does not cause total occupational and social impairment, or result in deficiencies in the several areas, to include judgment, thinking, family relations, work, mood, or school.

This evidence is also supported by the Veteran's assigned GAF scores ranging from 51 to 60, which, again, indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV, pp 46-47.

Therefore, the Board finds that the overall disability picture for his PTSD does not more closely approximate a higher 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges the Veteran's complaints regarding his PTSD symptoms, to include depression, spatial disorientation, and poor impulse control.  The Board finds that the Veteran is competent to make the above complaints as a layperson.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, these symptoms are not documented in any of the VA treatment records or VA examinations.  His statements are probatively outweighed by the objective medical findings to the contrary.  Therefore, the Board finds that the Veteran's lay assertions are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Veteran's lay statements alone are not enough to warrant a disability rating higher than 50 percent under Diagnostic Code 9411.  38 C.F.R. § 4.30.

The Veteran has never met the requirements for higher 70 percent disability rating for his PTSD since one year prior to filing his claim, so the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Extraschedular Evaluation

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board acknowledges the Veteran's contentions; however, the Board finds the severity of the service-connected PTSD is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 3.321(b).

TDIU Evaluation

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to a service-connected disability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  

In this case, a TDIU issue is not raised by the record.  At the March 2008 and September 2010 VA psychiatric examinations, the Veteran told the VA examiner that he was currently unemployed due to his heart disorder (it is also noted that service connection was established for his heart disorder in April 2011 and a 100 percent evaluation was assigned).  Neither examiner determined that the Veteran is unable to work due to his service-connected PTSD.  There is no medical evidence in the claims file to contradict the Veteran's assertion.  Therefore, consideration of a TDIU is not warranted. 


ORDER

An evaluation in excess of 50 percent for the PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


